Exhibit 10.1 LIMITED CONSENT AND AMENDMENT NO. 4 to CREDIT AGREEMENT THIS LIMITED CONSENT AND AMENDMENT NO. 4 to Credit Agreement (this “Amendment”), dated as of January 20, 2017, is entered into by and among Rightside Group, Ltd., a Delaware corporation (“Borrower Parent”), Rightside Operating Co., a Delaware corporation (“Opco” and together with Borrower Parent, the “U.S. Borrowers”), DMIH Limited, a limited liability company organized under the laws of Ireland (“DMIH”), United TLD Holdco Ltd., an exempted company limited by shares incorporated under the laws of the Cayman Islands (“United”), Rightside Domains Europe Limited, a limited liability company organized under the laws of Ireland (“Domains,” and together with DMIH and United, the “Non-U.S. Borrowers”; each of the U.S. Borrowers and the Non-U.S. Borrowers is a “Borrower,” and collectively, they are the “Borrowers”), Enom, Incorporated, a Nevada corporation (“eNom”), HOT MEDIA, INC., a Delaware corporation (“Hot Media”), Acquire This Name, Inc., a Nevada corporation (“Acquire,” and together with Hot Media, the “Guarantors” and each a “Guarantor”), and Silicon Valley Bank (“SVB”), as Lender and, where applicable, collateral agent (in such capacity, the “Lender”).Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the Credit Agreement.
